Order
Per Curiam
William Walls appeals the judgment in favor of the Missouri Board of Probation and Parole (“Board”) on his petition for relief, under Rule 74.06(b)(5), from a prior declaratory judgment, which denied Walls’s claims that his parole eligibility was incorrectly calculated. After a thorough review of the record, we find no error and affirm the judgment. A formal published opinion would serve no jurisprudential purpose; however, a Memorandum explaining the reasons for our decision has been provided to the parties. Rule 84.16(b).